DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 23 states the term: “logic”. For examination purposes, the term is interpreted to be non-transitory computer readable media as understood through the context of the invention. However, appropriate correction is required. 

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 9, 12 – 18, 20, and 23 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang et al. (US 20090264757 A1)

Regarding claim 1, Yang teaches a method performed by a computing device (Abstract: “Systems, methods, and ultrasound transceivers equipped and configured to execute harmonic analysis and extract harmonic information related to a targeted organ of a subject are described”), the method comprising: 
selecting, by the computing device, an aiming mode for an ultrasound probe ([0022]: “FIG. 5 depicts a flowchart of a bladder detection algorithm employing fundamental ultrasound energies” – it is known to one having ordinary skill in the art that a bladder detection algorithm would using ultrasound involves an “aiming mode” for finding the bladder) ;
([0069]: “A directional indicator panel or aiming guide panel 22 includes a plurality of arrows that may be illuminated for initial targeting and guiding a user to access the targeting of an organ or structure within an ROI”)
determining, by the computing device, a centroid for the detected target of interest ([0089]: “…process block Find Centroid 142”).
displaying, by the computing device, a center indicator based on the determined centroid ([0084]: “An initial bladder view screenshot 77C may appear in which target icon 79A shows a central bladder region appearing within the cross hairs above the oval shaped pubic bone.”);

    PNG
    media_image1.png
    471
    459
    media_image1.png
    Greyscale

Fig. 2C showing center indicator represented by the cross hairs and the area indicator
([0069]: “A directional indicator panel or aiming guide panel 22 includes a plurality of arrows that may be illuminated for initial targeting and guiding a user to access the targeting of an organ or structure within an ROI…If the organ is off-center, an arrow or set of arrows may be illuminated to direct the user to reposition the transceiver 10A acoustically at a second or subsequent dermal location of the subject”- The directional indicator panel (77B) guides the user based on the centerline and indicates to the use that the probe needs to move if the organ is off center. This necessitates the determination that the organ is in a needed distance range of the centerline in order to check whether the organ is off-center or not to determine whether the probe needs to be moved).
and highlighting, by the computing device, the generated center indicator ([0069]: ([0069]: “A directional indicator panel or aiming guide panel 22 includes a plurality of arrows that may be illuminated…”), in response to detecting that the center indicator is within the threshold number of pixels or distance of the centerline ([0069]: “If the organ is off-center, an arrow or set of arrows may be illuminated to direct the user to reposition the transceiver 10A acoustically at a second or subsequent dermal location of the subject”- The directional indicator panel (77B) guides the user based on the centerline  and indicates to the use that the probe needs to move if the organ is off center. This necessitates the determination that the organ is in a needed distance range of the centerline in order to check whether the organ is off-center or not to determine whether the probe needs to be moved). 

Regarding claims 12 and 23, Yang teaches a system and device(Abstract: “Systems, methods, and ultrasound transceivers equipped and configured to execute harmonic analysis and extract harmonic information related to a targeted organ of a subject are described”), comprising: 
an ultrasound probe (Figure 1A – Probe 10A):
a controller (Figure 3 – Computer 52) and a logic (Claims 12 – 18 of Yang: “Computer Readable Media”) configured to: 
select an aiming mode for an ultrasound probe ([0022]: “FIG. 5 depicts a flowchart of a bladder detection algorithm employing fundamental ultrasound energies” – it is known to one having ordinary skill in the art that a bladder detection algorithm would using ultrasound involves an “aiming mode” for finding the bladder) ;
detect a target of interest ([0069]: “A directional indicator panel or aiming guide panel 22 includes a plurality of arrows that may be illuminated for initial targeting and guiding a user to access the targeting of an organ or structure within an ROI”)
determine a centroid for the detected target of interest ([0089]: “…process block Find Centroid 142”).
display a center indicator based on the determined centroid ([0084]: “An initial bladder view screenshot 77C may appear in which target icon 79A shows a central bladder region appearing within the cross hairs above the oval shaped pubic bone.”);
([0069]: “A directional indicator panel or aiming guide panel 22 includes a plurality of arrows that may be illuminated for initial targeting and guiding a user to access the targeting of an organ or structure within an ROI…If the organ is off-center, an arrow or set of arrows may be illuminated to direct the user to reposition the transceiver 10A acoustically at a second or subsequent dermal location of the subject”- The directional indicator panel (77B) guides the user based on the centerline and indicates to the use that the probe needs to move if the organ is off center. This necessitates the determination that the organ is in a needed distance range of the centerline in order to check whether the organ is off-center or not to determine whether the probe needs to be moved).
and highlight the generated center indicator ([0069]: ([0069]: “A directional indicator panel or aiming guide panel 22 includes a plurality of arrows that may be illuminated…”), in response to detecting that the center indicator is within the threshold number of pixels or distance of the centerline ([0069]: “If the organ is off-center, an arrow or set of arrows may be illuminated to direct the user to reposition the transceiver 10A acoustically at a second or subsequent dermal location of the subject”- The directional indicator panel (77B) guides the user based on the centerline  and indicates to the use that the probe needs to move if the organ is off center. This necessitates the determination that the organ is in a needed distance range of the centerline in order to check whether the organ is off-center or not to determine whether the probe needs to be moved). 

Regarding claims 2 and 13, Yang teaches display an area indicator for the target of interest (79C in Fig. 2C represents the area indicator)  
Regarding claims 3 and 14, Yang teaches determining an area for the detected target of interest (Abstract: “...measurement of bladder geometry, area, and volumes” – The bladder serves as the “target of interest”); and tracking the area for the detected target of interest, wherein the displayed area indicator does not change in size as the tracked area for the detected target of interest changes (As indicated by Figure 2C and 79C is fixed as the bladder volume changes).  
Regarding claims 4 and 15, Yang teaches tracking the area for the detected target of interest to determine a current area (Abstract: “…measurement of bladder geometry, area, and volumes” – The bladder serves as the “target of interest”); determining that the current area corresponds to a maximum area ([0111]: “FIG. 8 depicts a flowchart of the Bladder or Uterus decision diamond of FIG. 5. In the "Bladder or Uterus?"… "Is volume less than MaxV1?"… [and]… "Is volume less than MaxV2?"” – Figure 8 depicts an analysis of whether the volume of the bladder corresponds to a maximum volume. It is known to one having ordinary skill in the art that volume corresponds to area and the greater the volume of space an object occupies, the greater the area of space that object will occupy)
and 44Docket No. 0080-1222 highlighting the displayed area indicator, in response to determining that the current area corresponds to the maximum area ([0089]: “If affirmative for a volume…algorithm 70 continues to answer the query "Is it a bladder region?" at decision diamond 184….if affirmative, proceeds to Display Volume 188. After Display Volume 188” and [0069]: “a plurality of arrows that may be illuminated”). Yang teaches the computer changes the display output to display a volume when the volume has reached a maximum (See Figure 8 for additional support) and Yang separately teaches illumination to send a visual indication to the user. Although Yang does not explicitly teach illumination when a maximum volume is reached, it would have been obvious to one having ordinary skill in the art to also illuminate the center line in area 79C in order to indicate to provide a visual indication to the user about the status of the bladder volume as highlighting for visual indication is a known technique in the art. 
Regarding claims 5 and 16, Yang teaches determining that the current area corresponds to the maximum area is based on the determined current area increasing and decreasing a particular number of times ([0014]: “optimize measurement of bladder geometry, area, and volumes” – It is known to one having ordinary skill in the art that the bladder area increases and decrease a certain number of times in the day depending on the patient and the area of the bladder would change depending on when the scan was taken and how often the scan is taken). 
Regarding claims 6 and 17, Yang teaches determining that the ultrasound probe has remained centered and positioned pointing at the maximum area for at least a particular time period ([0084]: “A targeting icon screenshot 77B with a plurality of directional arrows may appear and flash to guide the user to move the transceiver 10C to center the bladder”); and exiting the aiming mode and initiating a scan of the target of interest in respond to determining that the ultrasound probe has remained center and positioned pointing at the maximum area for at least the particular time period ([0087] FIG. 5 depicts a flowchart of a bladder detection algorithm 70 employing fundamental ultrasound energies. The 3000 and 6000 transceivers utilize the bladder detection algorithm 70 to obtain bladder volume measurement via a bladder detection module employing B-mode image information for segmentation and subsequent 3D volume computations based on the B-mode segmentation” – it is implied by Yang that before the bladder detection algorithm obtains images, the bladder is first centered using the device shown in Fig. 2C. Furthermore, it is known to one having ordinary skill in the art that there will be a certain amount of time from centering before scanning due to processing time before the bladder detection algorithm starts). 
Regarding claims 7 and 18, Yang teaches detecting the target of interest includes: using a neural network to identify boundaries of the target of interest ([0083]:“Then an artificial neural network is used to classify each line as bladder line or tissue line.”)
Regarding claim 9 and 20, Yang teaches displaying a B-mode view associated with the ultrasound probe (Yang – [0018]: “FIG. 2B illustrates a side and partial isometric that schematically depicts an harmonic ultrasound scanner employing C-mode and B-mode ultrasound modalities”), wherein a position of the ultrasound probe is stationary and wherein the center indicator is moved in the B-mode view when the ultrasound probe is moved ([0084]: “A targeting icon screenshot 77B with a plurality of directional arrows may appear and flash to guide the user to move the transceiver 10C to center the bladder”  - it is known to one having ordinary skill in the art that if the indicators do not guide the user to move the probe, the probe would then be stationary. Furthermore, bladder viewer 77C containing the center indicator moves as the probe moves as implied by Yang in order to help the user find the centroid).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20090264757 A1) in view of Choi et al. (US 20180330518 A1). 
Regarding claim 8 and 19, Yang teaches displaying the bladder (Figure 2C) and determing a centroid ([0089]: “…process block Find Centroid 142”) and computing the centroid based on a center between a left-most vertex and a right-most vertex of the plurality of vertices (It is known to one having ordinary skill in the art that the center of a shape, especially one resembling a circle, is the intersection of the most distant points). 
Yang does not teach determining the centroid for the detected target of interest includes: representing the boundaries as a polygon.
([0070]: “In addition, in some implementations, post processing unit 230 may provide outlines for the boundaries of the bladder displayed in each of the P-mode images. For example, each of P-mode images 1020, 1022 and 1024 may include outlines in, for example, a different color or brighter color than the interior portions of the bladder, as illustrated in FIG. 10 (Reproduced Below)”). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the device of Yang with that of Choi to allow the user to more easily view the bladder on the screen. 


    PNG
    media_image2.png
    607
    738
    media_image2.png
    Greyscale

Figure 10 of Choi

Claims 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20090264757 A1) in view of Jackson et al. (US 6360116 B1). 
Regarding claims 10 and 21, Yang teaches displaying views of the patient’s body (Figure 2C) wherein the center indicator is stationary ([0084]: “In the display 76 is screenshot 76 having a targeting icon 79A with cross hairs centered in a cross sectional depiction of a bladder region”) and wherein a field of view of the ultrasound probe is moved when the ultrasound probe is moved (It is known to one having ordinary skill in the art that the field of view of the probe will change automatically as the probe position changes).  
Yang does not teach specifically displaying a transverse view.
However, Jackson, in the same field of ultrasound imaging devices, teaches a transverse view of a patient's body (Column 7, Lines 1 – 5: “The image 25 displays the sagittal view of the anatomical structures, image 26 displays the coronal view of the anatomical structures, and image 27 displays the transverse view of the anatomical structures”), 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the device of Yang with that of Jackson in order to allow the user to view the anatomical structures from three different positions (Column 7, Lines 1 – 5).

Regarding claims 11 and 22, Yang teaches displaying views of the patient’s body (Figure 2C) wherein the center indicator is stationary ([0084]: “In the display 76 is screenshot 76 having a targeting icon 79A with cross hairs centered in a cross sectional depiction of a bladder region”) and wherein a field of view of the ultrasound probe is moved when the ultrasound probe is moved (It is known to one having ordinary skill in the art that the field of view of the probe will change automatically as the probe position changes).  
Yang does not teach specifically displaying a sagittal view.
(Column 7, Lines 1 – 5: “The image 25 displays the sagittal view of the anatomical structures, image 26 displays the coronal view of the anatomical structures, and image 27 displays the transverse view of the anatomical structures”).  
It would have been obvious to one of ordinary skill, in the art at the time of the effective filling date, to modify the device of Yang with that of Jackson in order to allow the user to view the anatomical structures from three different positions (Column 7, Lines 1 – 5).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793